Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of claims
The amendment filed on June 8, 2022 is acknowledged. Claims 1-6 have previously been canceled. Claims 7-23 are under examination in the instant office action. 
Applicants' arguments, filed on June 8, 2022, have been fully considered but they are not deemed to be persuasive.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application. Responses are limited to Applicants' arguments relevant to either reiterated or newly applied rejections.  

           Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7-9, 12-13, 16, and 18-23 are rejected under 35 U.S.C. 103 as being unpatentable over US 20070110798 (cited in the IDS filed on 8/10/2020) in view of Hayashi et al. (Breast Cancer, 20:131-136, 2013, Epub, Nov. 29, 2011, cited in the IDS filed on 8/10/2020) in further view of Chen et al. (Journal of Clinical Oncology 26, no. 15_suppl, May 20 2008; cited in the IDS filed on 10/2/2020).
US 20070110798 discloses that a liposomal composition comprising a camptothecin compound such as irinotecan (CPT-11) has an anticancer activity at least two times, four times, or ten times higher than the camptothecin compound similarly administered in the absence of the composition, while the toxicity of the composition does not exceed, is at least two times, or at least four times lower than the toxicity of the camptothecin compound similarly administered in the absence of the composition ([0010]). US 20070110798 further discloses antitumor efficacy of CPT-11 liposomes (drug/phospholipid ratio 192 mg/mmol; average liposome size 86.8 nm) in the model of human breast carcinoma BT-474 and U87 tumors implanted within brain wherein greater anti-tumor activity with CPT-11 liposomes treatment were shown compared with free CPT-11 ([0184], [0185], [0330] and Fig. 3 and 49).  US 20070110798 further discloses the liposome formulation of CPT-11 showed extended blood life, sustained release characteristics, and increased antitumor activity in the studied tumor model without an appreciable increase in toxicity ([0187] and Fig, 4). In addition, US 20070110798 discloses that the camptothecin compound encapsulated in a liposome provides an increased mean residence time of the camptothecin compound in the brain of a subject and the mean residence time of the liposomal drug in the healthy brain was at comparable infusate concentration (3 mg/mL) 24 times higher than that of the free CPT-11 (as a hydrochloride trihydrate salt, dissolved) and the mean residence time of the drug in the tumor tissue, at equal drug concentration in the infusate, was 4 times higher than in the normal brain ([0016] and [0327]).
US 20070110798 specifically discloses unilamellar liposomes (lipid bilayer vesicles) loaded with CPT-11 (irinotecan as a hydrochloride trihydrate salt) in a gelated or precipitated state, yielding a final diameter of 95-110 nm and the drug/lipid ratio of about 500 mg/mmol phospholipid, wherein liposomes with entrapped triethylammonium sucrose octasulfate(TEA-SOS) (0.65 M TEA, pH 6.4, osmolality 485 mmol/kg) and lipid composition of 1,2-Distearoyl-SN-phosphatidylcholine (DSPC), Cholesterol, and poly(ethylene glycol) (MW 2000)-derivatized distearoylphosphatidylethanolamine (PEG-DSPE) such as N-(omega-methoxy-poly(ethylene glycol)-oxycarbonyl)-1,2-distearoylphosphatidyl ethanolamine (MPEG-2000-DSPE) in a molar ratio of 3:2:0.015 were prepared (abstract, [0003], [0081], [0116], [0169], [0172], [0178],  [0313], and [0327]). US 20070110798 further discloses that liposomal CPT-11 (Ls-CPT-11) was prepared, using lipid matrix of DSPC (M.W.790) 3 mol. parts, Cholesterol (M.W. 387) 2 mol. parts, PEG-DSPE (M.W. 2750) 1 mol. part; entrapped solution TEA-SOS having 0.65 M TEA, pH 6.4; drug loaded ito liposomes in 5 mM HEPES buffer, 5% dextrose, pH 6.5, at 60℃ for 30 min at the input drug/lipid ratio 500 mg drug/mmol of phospholipid and loading efficiency was greater than 99% and liposome size (volume average mean ±standard deviation by QELS): 101±37 nm. ([0116], [0150], [0169], [0172], and [0210]). Based on the disclosed molar ratios and molecular weights of DSPC, cholesterol and MPEG-2000-DSPE in liposome one of ordinary skilled artisan would arrive at the suitable amounts in mg/ml as claimed.  
US 20070110798 further discloses that the liposome composition of the present invention can be administered in any way which is medically acceptable which may depend on the condition or injury being treated and possible administration routes include injections, by parenteral routes such as intramuscular, subcutaneous, intravenous, intraarterial, intraperitoneal, intraarticular, intraepidural, intrathecal, or others ([0134]).
While US 20070110798 discloses antitumor activity of liposomal irinotecan in the model of human breast carcinoma and brain tumor, the reference does not specifically disclose administering once every two weeks at a dose of 60 mg/m2 for the treatment of metastatic breast cancer with active brain metastasis or HER2 or triple negative metastatic breast cancer. 
Hyashi et al. disclose phase II study of bi-weekly irinotecan for patients with previously treated HER2-negative metastatic breast cancer (MBC) including triple-negative breast cancer (TNBC), wherein eligible patients were HER2-negative, had a performance status of 0 to 2, and had been treated previously with either anthracyclines or taxanes for MBC (Title, Abstract and p133, Patient Charactersitics).  Hyashi et al. further disclose that patients received irinotecan intravenously at 150 mg/ m2 on days 1 and 15 every 4 weeks (once every two weeks) and biweekly administration of 150 mg/ m2 irinotecan was feasible for patients with MBC treated previously with anthracyclines or taxanes (abstract). 
Chen et al. discloses phase I study of liposome encapsulated irinotecan (PEP02), which is a novel nanoparticle liposome formulation of irinotecan aiming to enhance tumor localization and improve pharmacokinetic properties of irinotecan and its active metabolite-SN38, in advanced refractory solid tumor patients wherein PEP02 was given as 90 mins i.v. infusion, repeated every 3 weeks and the doses would have been escalated from 60, 120, 180 to 240 mg/m2 in a single-patient cohort accelerated titration design (Title, Methods, and Results). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use liposomal irinotecan taught by US 20070110798 for treating metastatic breast cancer with active brain metastasis because anti-tumor efficacies of  liposomal irinotecan in both breast and brain cancer models are already disclosed by US 20070110798 and irinotecan was taught to be effective for treating metastatic breast cancer such as HER2-negative metastatic breast cancer including TNBC as evidenced by Hyashi et al. Also, US 20070110798 teaches that liposomal irinotecan has extended blood life, sustained release characteristics, increased antitumor activity in breast cancer model, and higher residence time in brain without an appreciable increase in toxicity compared with free irinotecan. Thus, one of ordinary skill in the art would have been motivated to use the liposomal irinotecan taught by US 20070110798 in the treatment of breast cancer such as HER2-negative metastatic breast cancer and TNBC with active brain metastasis on the reasonable expectation that it would be more effective in the treatment of both breast cancer and brain metastasis than free irinotecan due to its increased residence time in brain and higher efficacy without an appreciable increase in toxicity compared with free irinotecan. 
As to the dose of 60 mg/m2, Hyashi et al. already disclose intravenously administering free irinotecan at 150 mg/m2 once every two weeks in the treatment of HER2-negative metastatic breast cancer and US 20070110798 discloses that the liposomal composition comprising irinotecan (CPT-11) has an anticancer activity at least two times, four times, or ten times higher than free irinotecan (not in liposomal formulation). Thus, one of ordinary skill in the art would have been motivated to use liposomal irinotecan at a dose less than half the dose of free irinotecan taught by Hyashi et al. (e.g., less than 75 mg/ m2) on the reasonable expectation that liposomal irinotecan at a dose less than half the dose of free irinotecan would provide anticancer activity comparable to free irinotecan. In addition, Chen et al. teaches titration of the dose of liposomal irinotecan (PEP02) from 60, 120, 180 to 240 mg/ m2. Thus, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the dose of the liposomal irinotecan for getting desired effects based on the effective dosing ranges disclosed in the prior art in combination. Also, the claimed range falls within the range disclose in the prior art in combination.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Furthermore, "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). In addition, it is well-established that merely selecting proportions and ranges is not patentable absent a showing of criticality. In re Becket, 33 USPQ 33; In re Russell, 169 USPQ 426. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”) 
As to claims 12-13, US 20070110798 does not specifically disclose that the patient has failed at least one prior platinum- based chemotherapy regimen, has failed prior treatment with gemcitabine, and/or has become resistant to gemcitabine. However, Hyashi et al. disclose that irinotecan was effective for patients previously treated with other chemotherapeutic agents such as anthracyclines or taxanes for MBC.  Thus, one of ordinary skill in the art would have been motivated to use the liposomal irinotecan taught by US 20070110798 as an alternative treatment for patients who failed at least one prior platinum-based chemotherapy regimen or gemcitabine, and/or has become resistant to gemcitabine.  It would have obvious to use alternative cancer treatment for MBC such as liposomal irinotecan taught by US 20070110798 and Hyashi et al. when the other existing anticancer therapy was not working because irinotecan was taught to be effective for those cancers.   This is what a person of ordinary skill in the corresponding art normally does.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over US 20070110798 (cited in the IDS filed on 8/10/2020) in view of Hayashi et al. (Breast Cancer, 20:131-136, 2013, Epub, Nov. 29, 2011, cited in the IDS filed on 8/10/2020) and Chen et al. (Journal of Clinical Oncology 26, no. 15_suppl, May 20 2008; cited in the IDS filed on 10/2/2020), in further view of Chang et al.( Neurosurgery, Volume 53, Issue 2, August 2003, Pages 272–281) 
US 20070110798, Hayashi et al. and Chen et al. as applied supra are herein applied for the same teachings in their entirety.   
US 20070110798 does not specifically teach that the active brain metastasis is at least one new or progressive brain metastasis after prior radiation therapy which is greater than or equal to 1 cm in longest diameter as recited in claim 10-11.
However, it was known in the art that tumor size in the radiosurgical management of patient with brain metastases in various cancers including breast cancer is measured using MRI and 1 cm in longest diameter is a cutoff size for radiosurgical control of small brain metastases (abstract and p273, table 1). Thus, one of ordinary skill in the art would have recognized that those patients with active brain metastasis the size of which is greater than or equal to 1 cm in longest diameter after prior radiation therapy would need alternative treatment and thus would have been motivated to use the liposomal irinotecan taught by US 20070110798 as an alternative treatment for patients with new or progressive brain metastasis not controlled by radiation therapy.  It would have obvious to use alternative cancer treatment for MBC such as liposomal irinotecan taught by US 20070110798 and Hyashi et al. when the prior radiation therapy was not working because irinotecan was taught to be effective for those cancers.   This is what a person of ordinary skill in the corresponding art normally does.

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over US 20070110798 (cited in the IDS filed on 8/10/2020) in view of Hayashi et al. (Breast Cancer, 20:131-136, 2013, Epub, Nov. 29, 2011, cited in the IDS filed on 8/10/2020) and Chen et al. (Journal of Clinical Oncology 26, no. 15_suppl, May 20 2008; cited in the IDS filed on 10/2/2020) in further view of US 2007/0219268 ((cited in the IDS filed on 8/10/2020).
US 20070110798, Hayashi et al. and Chen et al. as applied supra are herein applied for the same teachings in their entirety.   
US 20070110798 does not specifically teach pre-medicating with at least one anti-emetic such as 5-HT3 antagonist or dexamethasone as recited in claims 14-15. 
However, it was well known in the art that prior to chemotherapy, pre-medications such as anti-emetics and steroid such as dexamethasone are administered and at least one anti-emetic such as 5-HT3 antagonist is pre-medicated before the treatment with a chemotherapeutic agent including irinotecan for preventing vomiting (abstract, [0119] and [0142]).  Thus, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to pre-medicate with dexamethasone or at least one anti-emetic such as 5-HT3 antagonist prior to administering liposomal irinotecan as taught by US 20070110798 in the treatment of metastatic breast cancer with active brain metastasis because providing pre-medications such as anti-emetics and steroid such as dexamethasone was well known practice in the chemotherapy as evidenced by US 20070110798 and vomiting is a known adverse event related with irinotecan treatment as evidenced by Hayashi et al. (see p134, Toxicity section and Table 2).  One of ordinary skill in the art would have been motivated to do so for preventing symptoms treatable with dexamethasone and vomiting caused by anti-cancer treatment.  


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over US 20070110798 (cited in the IDS filed on 8/10/2020) in view of Hayashi et al. (Breast Cancer, 20:131-136, 2013, Epub, Nov. 29, 2011, cited in the IDS filed on 8/10/2020) and Chen et al. (Journal of Clinical Oncology 26, no. 15_suppl, May 20 2008; cited in the IDS filed on 10/2/2020), in further view of US 2014/0170075 (cited in the IDS filed on 8/10/2020).
US 20070110798, Hayashi et al. and Chen et al. as applied supra are herein applied for the same teachings in their entirety.   
US 20070110798 does not specifically teach administering a ferumoxytol infusion followed by an MRI scan prior to treatment with the liposomal irinotecan as recited in claim 17.
US 2014/0170075 teaches a method for selecting and providing pharmaceutical treatment to a patient for a localized infectious, inflammatory, or neoplastic condition, the method comprising identifying one or more locations of infection, inflammation or neoplasia in a patient, and subsequently, obtaining at least one contrast-enhanced MRI image of a first location of the one or more locations, and subsequently, selecting an anti-infective, anti-inflammatory, or anti-neoplastic pharmaceutical agent and treating the patient with the selected pharmaceutical agent, wherein the contrast agent is ferumoxytol (FMX) which is intravenously administered at 5 mg/kg up to 510 mg/kg and wherein the pharmaceutical agent is a liposomal anti-neoplastic agent (abstract, [0019], [0020]claims 8-13). US 2014/0170075 also teaches that the liposomal therapeutic agent is MM-398 (irinotecan sucroseoctasulfate liposome injection) and the tumor is a non-small cell lung cancer (NSCLC) tumor, a triple negative breast cancer (TNBC) tumor, a colorectal cancer (CRC) tumor, a pancreatic cancer tumor, a small cell lung cancer tumor, a gastric cancer tumor, a cervical cancer tumor, or Ewing's sarcoma ([0068] and claims 14-16). US 2014/0170075 teaches that as FMX has been demonstrated to be safe for intravenous administration to patients and is shown herein not to interfere with nanoliposome therapies if used as an imaging agent, even within 1-4 hours prior to administration of nanoliposomal therapeutics, these results indicate that FMX MRI allows for selection patients who will (or will not) benefit from nanoliposomal therapy ([0105]). US 2014/0170075 further teaches that patients identified as having sites of pathology that are predicted to exhibit nanoparticle accumulation would be considered more likely to respond to nanoparticulate therapeutic agents and patients identified as having sites of pathology that are predicted not to exhibit nanoparticle accumulation would be considered less likely to respond to nanoparticulate therapeutic agents and treating patients in accordance with such identifications would avoid the administration of sub-optimal therapeutic treatments to patients in need of therapy ([0011]). The reference specifically discloses a human clinical trial (ClinicalTrials.gov Identifier: NCT01770353) wherein patients with advanced solid tumors and multiple metastases were injected with FMX at 5 mg/kg and then were infused with 80 mg/m2 MM-398 and shows that the patents have tumor lesion with FMX uptake ([ 0135], [0139], and Examples 9-10 and Figs. 6-8). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to administer ferumoxytol infusion followed by an MRI scan prior to treatment with the liposomal irinotecan because US 2014/0170075 teaches that treatment with FMX followed by MRI prior to administration of nanoliposomal therapeutics such as liposomal irinotecan allows for selection patients who will (or will not) benefit from nanoliposomal therapy and identifies as having sites of pathology that are predicted to exhibit nanoparticle accumulation.  Thus, one of ordinary skill in the art would have been motivated to do so on the reasonable expectation that treating patients in accordance with such identifications would avoid the administration of sub-optimal therapeutic treatments to patients in need of therapy as taught by US 2014/0170075.   

Response to Applicants’ argument
Applicants submitted the following arguments against all of the above rejections: None of the prior art alone or in combination teaches or suggests 1) intravenously treating the claimed subpopulation of metastatic breast cancer with active brain metastasis or 2) administering the claimed dose of 60 mg/m2 liposomal irinotecan as a monotherapy at a frequency of once every two weeks.
In response, it is important to note that in an obvious rejection, it is not necessary that one reference addresses any limitation in a particular claim but that the references, when combined, do so. In this case, US20070110798 specifically disclose antitumor efficacy of liposomal irinotecan (CPT-11 liposomes) as claimed in the model of human breast carcinoma BT-474 and U87 tumors implanted within brain (see [0184]. [0185], [0330] and Fig. 3 and 49).  While liposomal irinotecan is administered via convection-enhanced delivery (CED) in the rat intracranial U87 glioma xenograft tumor model, liposomal irinotecan or free irinotecan was injected via the tail vein (intravenous administration) in the model of human breast carcinoma BT-474 in US20070110798.  Also, US 20070110798 further discloses that the liposome composition can be administered in any way which is medically acceptable depending on the condition or injury being treated and possible administration routes include intravenous administration (see [0134]). It should be noted that a reference is not limited to its working examples, but must be evaluated for what it teaches those of ordinary skill in the art. In re Boe, 355 F.2d 961, 148 USPQ 507 (C.C.P.A 1966). In re Chapman, 357 F.2d 418, 148 USPQ 711 (C.C.P.A. 1966).  In addition, Hyashi et al. already disclose intravenously administering free irinotecan for patients with HER2-negative metastatic breast cancer (MBC) including triple-negative breast cancer (TNBC) and Chen et al. disclose intravenous infusion of liposomal irinotecan for treating advanced refractory solid tumor patients. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to administer liposomal irinotecan via intravenous route in the treatment of metastatic breast cancer as taught by US20070110798 further motivated by Hyashi et al. and Chen et al.
As to claimed subpopulation of metastatic breast cancer with active brain metastasis, Hyashi et al. teach that irinotecan is effective for treating metastatic breast cancer. One of ordinary skill in the art would have understood that the population of metastatic breast cancer patients would encompass those with and without active brain metastasis. Also, anti-tumor efficacies of liposomal irinotecan in both breast and brain cancer models are already disclosed by US 20070110798. Thus, the skilled artisan would have reasonably expected that liposomal irinotecan would be useful for treating metastatic breast cancer with and without active brain metastasis cancer via providing greater anti-tumor efficacy without an appreciable increase in toxicity compared to free irinotecan as evidenced by US 20070110798.  
As to the dose of 60 mg/m2 and the dosing frequency, Applicant further argued that the Examiner is impermissibly using hindsight to select the liposomal irinotecan anticancer activity "two times" higher than non-liposomal irinotecan, rather than the anticancer activity "four times" or "ten times" higher, and then concluding that a person of ordinary skill in the art would have used a dose of less than half the dose of non-liposomal irinotecan. Applicant also argued that the Examiner did not explain how or why one of ordinary skill in the art would have selected 60 mg/m2 as the specific dose that is less than 75 mg/m2. 
In response, “two times” was used for exemplary conversion because it would provide a highest dose for liposomal irinotecan. If liposomal irinotecan assumes to have an anticancer activity four times or ten times higher than free irinotecan, the converted dose would be 37.5 mg/m2 or 15 mg/m2. In that case, US20070110798 in combination with Hyashi et al.  disclose the range of 15 mg/m2 to 75 mg/m2, in which the claimed dose falls within.  Also, while Chen states that MTD of liposomal irinotecan (PEP02) is 120 mg/ m2 and administering once three weeks, it does not negate the fact that Chen et al. disclose that 60 mg/m2 is a starting dose for optimization.  In addition, Hyashi et al.  disclose administering free irinotecan intravenously at 150 mg/ m2 once every two weeks for treating metastatic breast cancer. One of ordinary skill in the art would understand that preferred dosing regimen are merely exemplary and serve as useful guideposts for the physician. The specific safe and effective amount will vary with such factors as particular solid tumor being treated, physical condition and age of the patient, the initial response to the treatment, the specific dosage form to be used, the carrier employed, and the dosage regimen desired for the composition. Thus, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the dose of the liposomal irinotecan and dosing frequency for individual patients in order to maximize anti-cancer efficacy while minimizing toxicity. As stated above, the claimed ranges fall within the ranges disclosed in the prior art in combination.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Furthermore, "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). In addition, it is well-established that merely selecting proportions and ranges is not patentable absent a showing of criticality. However, Applicant did not provide any evidence showing the criticality of the claimed dose and frequency.
In addition, Applicants argued that a person of ordinary skill in the art reading Hayashi would be discouraged from pursuing a monotherapy because Hayashi reports a low overall response rate (ORR) of 5.6% for biweekly and the concluding sentence of Hayashi states that the authors were "conducting another phase II trial which investigates the efficacy and toxicity of irinotecan combined with trastuzumab for extensively pretreated patients with HER2-positive MBC.". 
In response, while overall response rate was 5.6%, Hayashi discloses that nine patients (50.0%) had stable disease, and overall disease control was 50.0% and both grade 3 and 4 hematological and non-hematological toxicity were more manageable for bi-weekly schedule (see abstract and p134, col 2, para 1). Also, Hayashi clearly states in conclusion that biweekly administration of 150 mg/m2 irinotecan as a monotherapy is feasible for patients with MBC and further trials to evaluate the efficacy of this promising regimen for MBC in this setting are warranted (see p135, col 1, last para) before the very statement Applicant cited above. Thus, the statement of “conducting another phase II trial using irinotecan combined with trastuzumab” would not necessarily lead one of ordinary skill in the art away from pursuing a monotherapy as applicant asserted.  
The examiner recognizes that obviousness can only be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988) and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992).   It is also noted that "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). 
	For the foregoing reasons, Applicant’s arguments have not been found to be persuasive. 

	
The provisional rejection of Claims 7-23 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 21-37 of co-pending application 16/586609 in view of US 20070110798 with withdrawn in view of the abandonment of ‘609 application.  

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONG-SOOK BAEK whose telephone number is 571-270-5863.  The examiner can normally be reached 9:00AM-6:00PM Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BONG-SOOK BAEK/Primary Examiner, Art Unit 1611